--------------------------------------------------------------------------------

Exhibit 10.31
 
CERTIFICATE OF SUSPENSION OF LOAN COVENANTS
 
THIS CERTIFICATE OF SUSPENSION OF LOAN COVENANTS is given by RBS CITIZENS, N.A.
(d/b/a CHARTER ONE), a national association (“Bank”) to CARACO PHARMACEUTICAL
LABORATORIES, LTD., a Michigan corporation (“Borrower”), concerning the
enforcement efforts by the Food and Drug Administration, and the voluntary
cessation of all manufacturing operations by Borrower.   Bank has issued a
notice of the foregoing violations by letter dated July 7, 2009 (the “Notice
Letter”).  Borrower acknowledges the receipt of the Notice Letter on July 13,
2009, and acknowledges that the conditions concerning the enforcement efforts by
the Food and Drug Administration stated therein are violations of the Loan
Agreement between Borrower and Bank dated February 27, 2009, as amended by First
Amendment to Loan Agreement dated August 11, 2009, Second Amendment to Loan
Agreement dated October 9, 2009, and Third amendment to Loan Agreement dated
October 6, 2010 (collectively, the “Loan Agreement”).
 
Notwithstanding the foregoing, Bank hereby certifies to Borrower that Bank
hereby agrees to suspend the required compliance with the covenants in the Loan
Agreement pertaining to the violations noted in the Notice Letter until January
9, 2011 and the financial covenants described in Sections 6.7, 6.8 and 6.9 of
the Loan Agreement, and forbears from pursuing any and all rights and remedies
provided under the terms of the Loan Agreement until such date for those
specific violations, at which time Bank reserves the right to review Borrower’s
compliance with the covenants of the Loan Agreement hereby suspended, and upon
such date all suspension and forbearance of rights and remedies of Bank shall be
rescinded and all rights and remedies under the Loan Agreement shall be resumed
and enforceable as if this Certificate was never issued.  Nothing herein shall
be deemed a waiver of any present conditions that may continue to persist on or
after January 9, 2011, nor be deemed to a waiver or suspension of Bank’s rights
and remedies with respect to any other current or future violations by Borrower
of all covenants in the Loan Agreement.
 
The effectiveness of this Certificate is contingent on Borrower having executed
and delivered to Bank such other documents as deemed necessary by Bank and its
counsel to secure Borrower’s Indebtedness (as defined in the Loan Agreement) to
Bank with cash collateral, and such cash being deposited with and remaining in
possession of Bank while such Indebtedness remains outstanding.
 
NOW WHEREFORE, the undersigned have executed this Certificate as of October 6,
2010.
 

 
BANK:
RBS CITIZENS, N.A.
(d/b/a CHARTER ONE)
         
 
By:
      /s/ John Sherman  

  Name:    John Sherman  

  Its:     Senior Vice President  

 

 
BORROWER:
CARACO PHARMACEUTICAL
LABORATORIES, LTD.
         
 
By:
      /s/ Jitendra Doshi  

  Name:    Jitendra Doshi   

  Its:    Chief Executive Officer  

 
 
By:
      /s/ Mukul Rathi  

  Name:    Mukul Rathi   

  Its:    Interim Chief Financial Officer  

 
 

--------------------------------------------------------------------------------